MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                            FILED
regarded as precedent or cited before any                                    Jun 21 2019, 7:45 am
court except for the purpose of establishing                                     CLERK
the defense of res judicata, collateral                                      Indiana Supreme Court
                                                                                Court of Appeals
estoppel, or the law of the case.                                                 and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Steven E. Ripstra                                        Curtis T. Hill, Jr.
Ripstra Law Office                                       Attorney General of Indiana
Jasper, Indiana
                                                         Ian McLean
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Justin Hoskins,                                          June 21, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-7
        v.                                               Appeal from the Martin Circuit
                                                         Court
State of Indiana,                                        The Honorable Lynne E. Ellis,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         51C01-1708-F6-182



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-7 | June 21, 2019                           Page 1 of 4
[1]   Justin Hoskins appeals the trial court’s order revoking his probation, arguing

      that the trial court erred by ordering that he serve a portion of his previously

      suspended sentence in jail and consecutive to another sentence. Finding no

      error, we affirm.


[2]   On January 25, 2018, Hoskins pleaded guilty to Level 6 felony possession of

      methamphetamine in exchange for a sentence of 547 days, with 505 days

      suspended and 16 months on probation. His conditional release on probation

      began that same day.


[3]   Less than four months later, on April 12, 2018, Hoskins tested positive for

      methamphetamine and alcohol use. On June 11, 2018, he committed Class C

      misdemeanor operating while intoxicated in Orange County. On June 13,

      2018, he tested positive for methamphetamine. On June 24, 2018, he failed to

      appear for a probation appointment. On August 10, 2018, the State filed a

      petition to revoke Hoskins’s probation.


[4]   On August 15, 2018, Hoskins was charged with Class A misdemeanor driving

      while suspended in Lawrence County.1 He later failed to appear for a hearing

      in that case and a warrant was issued for his arrest. That warrant was still

      outstanding when, on September 7, 2018, Hoskins was arrested on the warrant

      issued for the probation revocation petition in this case. On August 22, 2018,

      he received a suspended sentence in the Orange County case; a petition to




      1
          That charge was still pending at the time of the probation revocation hearing in this case.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-7 | June 21, 2019                        Page 2 of 4
      revoke probation in that case was pending during the hearing on Hoskins’s

      probation in this case.


[5]   At an October 11, 2018, hearing, Hoskins admitted to the allegations of the

      petition to revoke his probation. An evidentiary hearing took place regarding

      the sanction to be imposed by the trial court for the allegations. After hearing

      evidence and argument, the trial court revoked his previously suspended

      sentence, ordering him to remain in jail until January 15, 2019, after which he

      would be eligible to be released to community corrections. His sentence was to

      be served consecutively to his sentences in the operating while intoxicated and

      driving while suspended cases. Hoskins now appeals.


[6]   Probation is a matter of grace left to trial court discretion rather than a right to

      which a defendant is entitled. Prewitt v. State, 878 N.E.2d 184, 188 (Ind. 2007).

      The trial court determines the conditions of probation, and if the conditions are

      violated, the trial court may revoke probation. Id. The judge has “considerable

      leeway in deciding how to proceed,” and we will reverse only if the decision is

      clearly against the logic and effect of the facts and circumstances. Id.


[7]   Hoskins began regularly violating the terms of his probation in April 2018, and

      his violations continued unabated until he was finally arrested. His explanation

      for his actions was, essentially, to blame Orange County court personnel and

      the fact that he was “freaking out” about his girlfriend’s pregnancy. Tr. Vol. II

      p. 40. He told the trial court that he was ready to turn his life around and make

      better choices, given the impending birth of his child, but the trial court was free


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-7 | June 21, 2019   Page 3 of 4
      to discount this claim given the history of Hoskins’s behavior while on

      probation. Likewise, the trial court was free to consider Hoskins’s claims that

      he has participated in substance abuse treatment in the past, has qualified to

      become a volunteer fire fighter, intends to seek new friends, and believes he can

      successfully resolve his other legal problems, as well as the probation

      department’s recommendation that Hoskins serve his time on home detention,

      in light of his repeated and continual violations of probation in this case.


[8]   We find that the trial court did not err by revoking probation or ordering

      Hoskins to serve a portion of his previously suspended sentence.


[9]   The judgment of the trial court is affirmed.


      Najam, J., and Robb, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-7 | June 21, 2019   Page 4 of 4